IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALAN TROY SIKES ,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4678

STATE OF FLORIDA ,

       Appellee.


_____________________________/

Opinion filed March 1, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Nancy A. Daniels, Public Defender, Glen P. Gifford, Assistant Public Defender, for
Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy, Assistant Attorney General,
for Appellee.




PER CURIAM.

       AFFIRMED.

     RAY, OSTERHAUS, and WINOKUR, JJ., CONCUR.